Citation Nr: 1703781	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1975 to September 1995.  The Veteran was awarded the Army Achievement Ribbon, Overseas Ribbon, and Army Commendation Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the Veteran's claim in June 2014 for initial consideration of newly submitted evidence by the RO.  The requested action was performed and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

After the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the Veteran's representative submitted a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).  See June 2016 Appellate Brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability, which he asserts is related to in-service noise exposure.  His claim has been denied on the grounds that no hearing loss disability exists for VA compensation purposes.  38 C.F.R. § 3.385 (2016).

Preliminarily, remand is required to obtain outstanding records.  In a December 2014 statement, the Veteran reported that he receives care for his hearing loss from the San Antonio Military Medical Center audiology clinic.  Although the Veteran submitted some records from that facility related to his hearing loss, the records are incomplete.  On remand, the AOJ should request the Veteran authorize the release of any relevant private treatment records, including those held by the San Antonio Military Medical Center.

The Veteran was afforded a VA QTC audiological examination in September 2008.  Hearing tests revealed hearing loss below the threshold to constitute a VA hearing loss disability.  See 38 C.F.R. § 3.385 (2016).  As a result of the negative diagnosis, the examiner did not provide a nexus opinion.

Since the September 2008 examination, the Veteran has asserted that his hearing loss worsened.  See August 20, 2010 record from Brooke Army Medical Center.  Given the presence of outstanding records and the possibility that the Veteran's hearing loss has worsened to the point of constituting a disability for VA compensation purposes, remand is appropriate to determine the current nature of the Veteran's hearing loss and, if necessary, obtain a nexus opinion.

With respect to the requested opinion, the Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for hearing loss.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic claims file any outstanding private treatment records identified by him as pertinent to his claim, to include any records from the San Antonio Military Medical Center and Brooke Army Medical Center.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Thereafter, schedule the Veteran for a new VA audiological examination.  The examination report must reflect that review of the claims file occurred.  All necessary testing must be accomplished.  The examiner must describe the extent of current hearing loss, and state whether a disability exists for VA purposes.

If a hearing loss disability exists the examiner should, based on the review of the Veteran's claims file, opine whether it is at least as likely as not (50 percent or greater probability) that the claimed bilateral hearing loss disability was caused by or due to the Veteran's service.  The examiner is directed to assume the Veteran was exposed to excessive noise during service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

With respect to the above requested opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




